DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, on line 1 of the claim, “wherein prism the sheet” should be changed to “wherein the prism sheet” to correct typographical error.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 8 of the claim, “the front absorption peak” lacks proper antecedent basis. 
On line 9 of the claim, “the plane direction” lacks proper antecedent basis. On line 10 of the claim, “the lateral absorption peak” lacks proper antecedent basis. On line 11 of the claim, “the direction” lacks proper antecedent basis. On line 12 of the claim, “the front blue transmittance” lacks proper antecedent basis. On line 13-14 of the claim, “the lateral blue transmittance” lacks proper antecedent basis. On line 14 of the claim, “the color transmittance” lacks proper antecedent basis. On line 16 of the claim, “the color transmittance” lacks proper antecedent basis. 
Further, on line 16, “measure the color transmittance”, the meaning of the limitation of “the color transmittance” is unclear, It is not clear if the limitation refers to “the lowest value”, “front blue transmittance”, “the lateral blue transmittance” or some other transmittance. The claim cannot be reasonably examined because it is unclear what the meaning of color transmittance is as claimed in claim 1.
Claim 7 is rejected similarly as claim 1 regarding “the color transmittance” meaning being unclear.
Claims 2-6 and 8 are rejected based on dependency on rejected base claim 1.
Regarding claim 9, on line 2, “a light source is recited”. On line 19 of the claim, “a light source is recited”. It is unclear if “a light source on line 2, is the same as “a light source” on line 19.
On line 11 of the claim, “the front absorption peak” lacks proper antecedent basis. On line 12 of the claim, “the plane direction” lacks proper antecedent basis. On line 13 of the claim, “the lateral absorption peak” lacks proper antecedent basis. On line 14 of the claim, “the direction” lacks proper antecedent basis. On line 15 of the claim, “the front blue transmittance” lacks proper antecedent basis. On line 15-16 of the claim, “the lateral blue transmittance” lacks proper antecedent basis. On line 14 of the claim, “the color transmittance” lacks proper antecedent basis. On line 16 of the claim, “the color transmittance” lacks proper antecedent basis. 
Further, “the color transmittance” on line 19 is unclear. It is not clear whether “the color transmittance” on line 19 is referring to the lowest value transmittance, the front blue transmittance, or the lateral blue transmittance recited in lines 10-17 or some other transmittance. The claim cannot be reasonably examined because it is unclear what the meaning of color transmittance is as claimed in claim 1.
Regarding claim 10, it is unclear what “which” in line 1 of the claim, is referring to. Is which referring to the display device, the color transmittance or another claimed limitation in independent claim 9?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875